DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on November 3, 2021, has been entered. Claims 18-24 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor possession of the claimed invention. 
Regarding claim 21, the subject matter not supported by the original disclosure is “each said marker in its said well-defined standing position can show a plurality of different light emitting signals to a first observer, a second observer, a third observer and a fourth observer, where said observers are two metres away from a point on a floor which is in contact with the said marker when the said marker is placed in its said well-defined standing position on the said floor; the said second observer will be at a 30 degrees clockwise angle from the said first observer, the Claim 22 is rejected in view of its dependence from claim 21.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 18, the limitation “every Claim 19 is rejected in view of its dependence from claim 18.
Regarding claim 21, it is unclear whether the limitations with respect to four observers and the recited distance and angular position of the four observers in lines 1-10 require the observers to be in the claimed positions as part of the method, or whether these limitations are describing a capability of the markers but not necessarily a required step in the method. Additionally, the specification is silent with respect to four observers in the claimed positions, such that the claim appears to be inconsistent with the disclosure. See MPEP 2173.03. In view of these ambiguities, the scope of the claim is unclear. In addition, the limitation “every said light emitting signal revealed during the said playing session will be deactivated after a set time” in lines 20-21 renders the claim indefinite, because it is unclear whether this means that every light emitting signal is deactivated at the same time (i.e., after the set time), or that each light emitting signal is deactivated after a set time (but not necessarily every signal at the same time). Claim 22 is rejected in view of its dependence from claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cucco (US Patent Pub. 2016/0271447, hereinafter Cucco) in view of Thomeczek et al. (US Patent No. 7,645,211, hereinafter Thomeczek).
Regarding claim 18, Cucco discloses a method of electrical signaling for a system (Figs. 1-3) which includes a group of at least four separate markers (at least four cones 10 shown in Fig. 2; para. 0010), every one of which is able to show a plurality of different light emitting signals (e.g., left and right arrow signals on visual display 20, para. 0013 and 0030). The system includes a remote control (para. 0025, mobile phone with mobile app) which is able to accept input data from a user of the system (para. 0028, via mobile client, for configuring drills). According to the method, at least a first random path is generated during a playing session for training a player (i.e., a drill designating a path to right or left of cones 10; see para. 0010-0012; para. 0029, simply showing way or based on random behavior; para. 0030, based on arrow signals). The first random path is understood to include sequentially revealing a light emitting signal (on display 20) by each marker (10) belonging to the group (i.e., to show the way through the 

Regarding claim 19, the modified Cucco teaches the claimed invention substantially as claimed, as set forth above for claim 18. As noted above, Cucco teaches that the method allows users to perform plural “drills” (para. 0010, line 6), as is well understood in the art of athletic training (e.g., that a single user will practice multiple times or that multiple users will take turns using the same equipment). Cucco is therefore understood to teach generating two random paths during the playing session. Although Cucco does not explicitly state that the first marker from the group to have revealed a signal for the first random path will also be the first to reveal a signal for the .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cucco in view of Thomaczek, in further view of Xathlete “Snake Drill” (non-patent literature; hereinafter Xathlete).
Regarding claim 20, the modified Cucco teaches the claimed invention substantially as claimed, as set forth above for claim 18. Cucco does not explicitly describe generating a second random path in reverse order from the first random path. However, Xathlete gives examples of conventional agility drills performed using a series of markers (of the sort referred to by Cucco at para. 0012), including the Snake Drill (NPL document, pg. 9; see Xathlete image below) in which the series of markers is traversed along a first path (when traveling from the start/finish cone to the rightmost cone) and then along a second path (when subsequently traveling back from the rightmost cone to the start/finish cone, as indicted by the arrows in the image below), in which the last marker of the first path is the first marker of the second path, the second to last marker of the first path is the second marker of the second path, and so on until the first marker of the first path is the last marker of the second path. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Cucco by generating a second random path in reverse order of the first random path, with the last marker from the first path being the first to .

    PNG
    media_image1.png
    139
    387
    media_image1.png
    Greyscale

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cucco in view of Mathog (US Patent No. 7,309,234, hereinafter Mathog), Xathlete, and Thomeczek.
Regarding claim 21, Cucco discloses a method of electrical signaling for a system (Figs. 1-3) which includes a group of at least four separate markers (at least four cones 10 shown in Fig. 2; para. 0010), every one of which has a well-defined standing position (para. 0006, lines 1-3, “positioned at predetermined … locations on an athletic field”) and, in its well-defined standing position, can show a plurality of different light emitting signals (e.g., left and right arrow signals on visual display 20, para. 0013 and 0030). According to the method, random paths are generated during a playing session for training a player (i.e., drills designating paths to the right or left of cones 10; see para. 0010-0012; para. 0029, simply showing way or based on random behavior; para. 0030, based on arrow signals). The random paths are understood to include automatically and sequentially revealing a light emitting signal (via display 20) by each marker (10) belonging to the group (i.e., to show the way through the markers 10 to perform the drill), with the order in which the markers (10) reveal the signals for each random path being known in advance to the player (since the user selects the drills and the display shows the user where 
As discussed above in the rejection of claim 21 under 35 USC 112(b), it is unclear whether or to what extent the claimed method is limited by the description of the four observers and their locations. For the purpose of examination, the description of the four observers is interpreted as describing a capability of the markers rather than a step in the method, since the disclosure does not describe four observers as part of the inventive method. The markers (10) of Cucco are understood to be capable of showing the different light emitting signals to any reasonable number of observers, including four, at any reasonable distance from the markers, including a distance of two meters (this being within the ordinary range of distances within which a training cone such as that taught by Cucco would be expected to be visible to a user performing a drill with the cone). Cucco does not explicitly describe visibility within the range of angles listed for the four observers. However, Mathog teaches a similar method of electrical signaling for 
Cucco does not explicitly describe a particular pattern in which the first signal of a second path is revealed after the last signal of a first path and so on. However, Xathlete gives examples of conventional agility drills performed using a series of markers (of the sort referred to by Cucco at para. 0012), including the Snake Drill (NPL document, pg. 9; see Xathlete image above) in which the series of markers is traversed along a first path (when traveling from the start/finish cone to the rightmost cone) and then along a second path (when subsequently traveling back from the rightmost cone to the start/finish cone, as indicated by the arrows in the image below), in which the last marker of the first path is the first marker of the second path, the second to last marker of the first path is the second marker of the second path, and so on until the first marker of the first path is the last marker of the second path. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Cucco by generating a second random 
Cucco does not explicitly teach that every light emitting signal is deactivated after a set time. However, in the art of electrical signaling methods for agility training, Thomeczek teaches that it was known prior to Applicant’s invention to generate a path for a user in which each of a plurality of light emitting signals (col. 5, lines 1-6, from energized light sources 41) is deactivated after a set time (col. 5, lines 30-37, each signal being sequentially lit “for a predetermined period of time”), to encourage the user to traverse the path at a speed appropriate to the user’s skill level (col. 5, lines 21-26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Cucco by deactivating each light emitting signal after a set time, as suggested by Thomeczek, to encourage the user to traverse the path at a speed appropriate to the user’s skill level.
Regarding claim 22.
Claim 23-24 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Cucco in view Lewis et al. (US Patent No. 10,118,078, hereinafter Lewis), in further view of Thomeczek.
Regarding claim 23, Cucco discloses a method of electrical signaling for a system to train a player training with a ball (Figs. 1-3; para. 0030, “soccer”; para. 0032, “ball”) which includes a first group of at least four separate markers (at least four cones 10 shown in Fig. 2; para. 0010), every one of which is able to show a plurality of different light emitting signals (e.g., left and right arrow signals on visual display 20, para. 0013 and 0030). The system also includes a second group of markers (para. 0020, “any combination of training objects such as cones … goals, score sensors …”) and a remote control (para. 0025, mobile phone with mobile app) which is able to accept input data from a user of the system (para. 0028, via mobile client, for configuring drills). According to the method, a random path is generated during a playing session (i.e., a drill designating a path to right or left of cones 10; see para. 0010-0012; para. 0029, simply showing way or based on random behavior; para. 0030, based on arrow signals). The random path is understood to include revealing a light emitting signal (on display 20) by each marker (10) belonging to at least the first group (i.e., to show the way through the markers 10 to perform the drill). Cucco teaches that the markers “can simply show the way or perform decisions based on … random behavior” (para. 0029), and that an objective of the method is “to allow interactive drills with unpredictable direction changes” (para. 0005); therefore, Cucco is understood to teach the light emitting signal revealed by each marker (10) from the first group for the random path (e.g., the left arrow or the right arrow) being drawn randomly (i.e., based on random behavior, para. 0029) from the plurality of different light emitting signals the marker (10) is able to reveal (i.e., in order to introduce unpredictable direction changes, para. 0005). Each light emitting signal for 
Cucco does not explicitly teach the second group of markers being arranged to split a goal into two or more smaller target cells, and Cucco does not explicitly teach the time instance of each signal is automatically determined by the system from the input data entered by the user and that every light emitting signal is deactivated after a set time.
However, with respect to the second group of markers, Lewis teaches a method for electrical signaling for a system (Fig. 18) to train a player training with a ball (col. 22, lines 30-35, “soccer ball”), the system including a group of markers (lights 1806A-D; col. 22, lines 30-35), every one of which is able to reveal at least one light emitting signal (col. 22, lines 51-62) and which are arranged to split a goal (1800) into two or more smaller target cells (zones 1804 and 1805; col. 22, lines 30-39), the group of markers (1806A-D) revealing a cell of the goal (zone 1804 or 1805) by emission of a light signal by at least one marker from the group of markers (1806A-D), as a target for a player to shoot a ball into (col. 22, lines 30-39). Lewis teaches that the cell of the goal area to be revealed as the target may be picked randomly from the two or more target cells (col. 33, lines 58-62, “the logic may include instructions to randomize the illumination of the colored LEDs where different colored LEDs correspond to different drills to be performed or zones of the goal to kick a ball through”), and a time instance of each light emitting signal by the markers (1806A-D) is automatically determined by the system (col. 22, lines 54-58, “according to a predetermined timing scheme”) from input data entered into the system by a user (via electronic device with mobile application for generating custom drills, col. 38, lines 12-29). Illumination “according to a predetermined timing scheme” is understood to include deactivation of each light emitting signal after a set time (i.e., according to the predetermined timing scheme). Therefore, it would have been obvious to one of ordinary skill in the art to modify the 
With respect to the time instance and deactivation of each signal of the first group of markers, Thomeczek teaches that it was known prior to Applicant’s invention to generate a path for a user in which each of a plurality of light emitting signals (col. 5, lines 1-6, from energized light sources 41) is revealed at a time instance automatically determined from input data input to a system by a user (col. 5, lines 19-26, according to selectable predetermined run speed) and deactivated after a set time (col. 5, lines 30-37, each signal being sequentially lit “for a predetermined period of time”), so that the user can select an appropriate speed for the training drill depending on the user’s skill level (col. 5, lines 21-26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Cucco by revealing each light emitting signal of the random path (i.e., of the first group as well as the second group) at a time instance automatically determined by the system from input data entered into the system by the user and deactivating each light emitting signal after a set time, as suggested by Thomeczek, so that the user can select an appropriate speed for the training drill depending on the user’s skill level.
claim 24, the modified Cucco teaches the claimed invention substantially as claimed, as set forth above for claim 23. Lewis further teaches (Fig. 18) the target cell (1804, 1805) of the goal (1800) is revealed by two or more markers from the second group (1806A-D) revealing simultaneously observable light emitting signals (col. 22, lines 35-39, “For example, one or more of the plurality of lights, e.g., 1806C and 1806D, may correspond to the first zone 1804 and may be illuminated to indicate a current training program requires the user to kick the soccer ball through the first zone 1804 of the goal 1800”).
Response to Arguments
Applicant's arguments filed November 3, 2021, have been fully considered but they are not persuasive. 
With respect to the rejection of claims 18-19 and 23-24 under 35 USC 112(a), the examiner agrees that Applicant’s amendment has overcome the rejections under 35 USC 112(a) set forth in the prior Office action. With respect to the rejection of claims 21-22 under 35 USC 112(a), Applicant’s arguments are not persuasive. Applicant suggests that Fig. 1 provides written description support for four observers. However, no observers are shown or described with respect to Fig. 1 of the disclosure. Applicant states that the 2 meter distance now recited in the claim is arbitrary but is justified due to typical sizes of prior art markers, typical strength of light signals, and typical viewing distances required for training markers. Although the examiner agrees that a typical prior art marker would reasonably be expected to be viewable from a distance of 2 meters, the examiner maintains that what is typical of the prior art does not provide sufficient written description for the claimed four observers located at that particular distance. With respect to the angular relationship of the observers, Applicant points to Figs. 1a, 1b, 7, and 15, and pg. 18, lines 11-12. However, none of these figures or passages show or describe four observers in the claimed arrangement. Applicant’s arguments appear to be based on presumed inherent capabilities of the markers. However, the claim is a method claim and appears to positively claim the recited arrangement of observers, which is not described in the specification. Inherent capabilities of the markers would not be sufficient to support the specifically claimed arrangement of observers now recited in claim 21.
Applicant’s arguments with respect to the rejection of claims 18-23 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /January 19, 2022/